Citation Nr: 1613742	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Garrett J. TeHave-Chapman, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  He died on September [redacted], 2000.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the appellant's attorney submitted a private physician's opinion that it was more likely than not that the stroke the Veteran suffered and that caused his death was related to his exposure to Agent Orange in service.  Neither the appellant, nor her attorney has waived RO jurisdiction to review the additional evidence.  

The Veteran's death certificate reflects that he died of an acute right hemispheric infarct due to right internal carotid artery occlusion on September [redacted], 2000.  The appellant and her attorney contend that the Veteran's hemispheric infarct or stroke was the direct result of his exposure to herbicides in the Republic of Vietnam.  

The Veteran served over 11 months in the Republic of Vietnam during service, and is presumed to have been exposed to dioxin-containing herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  However, cerebral vascular accidents or strokes are not one of the enumerated diseases presumed to be service connected due to exposure to herbicides.  

There is no VA opinion addressing whether the Veteran's hemispheric infarct and resultant death is the result of his conceded exposure to herbicides during his service in the Republic of Vietnam.  A remand for such an opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA physician. The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The physician must state whether it is at least as likely as not (a 50 percent or greater probability) that the right hemispheric infarct or stroke which caused the Veteran's death was related to his service, to include his presumed exposure to dioxin-containing herbicides in Vietnam.  

The examiner must consider the private physician's January 2015 opinion that there is an etiological relationship between the exposure to Agent Orange and the Veteran's stroke.  The report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




